DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keith, US 2012/0075959.
Regarding claim 1, Keith discloses a timer measurement device comprising: 
a signal output unit which outputs a clock signal of a predetermined frequency (Fig 1 and see [0021]); 
an operation input unit which receives an input operation (start button 170 and see [0024] which describes other inputs); and 
a processor (“processor” [0021]) which: 
stores ordered time settings including at least respective timer values ([0021] “memory for storing instructions”); 
when an elapsed time that is measured by using the clock signal reaches a timer value included in a time setting selected from the time settings, resets the elapsed time, 
if the operation input unit receives a predetermined change command during the measurement of the elapsed time for the timer value of the currently selected time setting, performs, in response to the change command, a change processing which changes a remaining time with respect to the elapsed time for the timer value of the currently selected time setting (Figure 2 shows the separate exercise timer change buttons, + and a reset button, both of which change a remaining time for the current time setting, also see [0036]-[0037]).
Regarding claim 2, Keith discloses, wherein the processor: stores a number of measurement cycles for the time settings; and repeats the measurement of the elapsed time for the timer values of the time settings for the number of measurement cycles (Figure 3 and also see [0041]).
Regarding claim 3, Keith discloses, wherein, during the measurement of the elapsed time for a time setting among the time settings, when switching the time setting to the change processing-performed time setting again, the processor uses, as the timer value of the change processing-performed time setting, a timer value which corresponds to the elapsed time having been measured in accordance with the change processing (The reset button [0022], [0043] may be used to reset a single interval or an entire repetition also see [0041]).
Regarding claim 4, Keith discloses the processor changes the remaining time to zero in response to a first change command as the predetermined change command 
Regarding claim 5, Keith discloses the processor changes the remaining time to zero in response to a first change command as the predetermined change command received during the measurement of the elapsed time for the currently selected time setting; (Figure 3 and [0043]) and during the measurement of the elapsed time for the time settings for the number of measurement cycles, skips the measurement of the elapsed time for the time setting for which the remaining time has been changed to zero in response to the first change command (Figure 2, see separate reset buttons and Figure 3, 370 also see [0043] the timers may be reset individually).
Regarding claim 6, Keith discloses the processor changes the remaining time by a predetermined time in response to a second change command as the predetermined change command received during the measurement of the elapsed time for the currently selected time setting ([0025] “timer 130 can be set to any interval of time, e.g., seconds, minutes, hours, etc.”).
Regarding claim 7, Keith discloses the processor brings the remaining time back to the timer value of the currently selected time setting in response to a third change command as the predetermined change command received during the measurement of the elapsed time for the currently selected time setting ([0037] “a user may be able to toggle through any number of exercises (timers) the user wishes to engage in a particular session” since the timers are different for each exercise toggling between exercises would bring the timer for the newly selected exercise to the currently selected time).

Regarding claim 9, Keith discloses the processor suspends or resumes the measurement of the elapsed time in response to a predetermined measurement command received by the operation input unit ([0022] “start button 170 that may also be utilized as a "pause/stop" button during the course of a workout”).
Regarding claim 12, Keith discloses a timer measurement method which is performed by a timer measurement device including: a signal output unit which outputs a clock signal of a predetermined frequency (Fig 1 and see [0021]); a memory which stores ordered time settings including at least respective timer values ([0021] “memory for storing instructions”); and an operation input unit which receives an input operation (start button 170 and see [0024] which describes other inputs), the timer measurement method comprising: 
when an elapsed time that is measured by using the clock signal reaches a timer value included in a time setting selected from the time settings, resetting the elapsed time, and switching the currently selected time setting to a next time setting among the ordered time settings (Figure 2, 230 and see [0036]); and 

Regarding claim 13, Keith discloses non-transitory computer readable storage medium storing a program which is performed by a computer including: a signal output unit which outputs a clock signal of a predetermined frequency (Fig 1 and see [0021]); a memory which stores ordered time settings including at least respective timer values ([0021] “memory for storing instructions”); and an operation input unit which receives an input operation (start button 170 and see [0024] which describes other inputs), the program causing the computer to: 
when an elapsed time that is measured by using the clock signal reaches a timer value included in a time setting selected from the time settings, reset the elapsed time, and switch the currently selected time setting to a next time setting among the ordered time settings (Figure 2, 230 and see [0036]); and 
if the operation input unit receives a predetermined change command during the measurement of the elapsed time for the timer value of the currently selected time setting, perform, in response to the change command, a change processing which changes a remaining time with respect to the elapsed time for the timer value of the currently selected time setting (Figure 2 shows the separate exercise timer change .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keith as applied to claim 1 above, in view of Lin, US 2012/0287758.
Keith does not explicitly disclose a communication unit which communicates with an external device, wherein the processor is configured to obtain the time settings from the external device via the communication unit.
The similar training device of Lin includes a RF transceiver to receive operation commands and a workout plan from the master controller (abstract and Fig 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Keith to include wireless communication for the purpose of sharing or transferring interval time settings between timer devices.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keith as applied to claim 1 above, and further in view of Morokawa, US 4,337,529.

Morokawa teaches a similar exercise timer displaying the time and date (Fig 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Keith to measure and display the time and date for the purpose of assisting with scheduling of a personal exercise routine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JASON M COLLINS/           Examiner, Art Unit 2844